Citation Nr: 0717512	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, to include an anxiety 
disorder and a depressive disorder.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1970, with 188 days of lost time from June 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, finding that new and material 
evidence had been presented to reopen a previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and denying the reopened claim 
therefor.  In addition, the RO denied entitlement to service 
connection for anxiety and depressive disorders, without 
regard to any prior denial of claims therefor.  

In connection with the instant appeal, it is noted that the 
veteran requested that he be afforded a Board hearing.  Such 
request was withdrawn by the veteran in writing in August 
2004 correspondence.  No other request for a hearing remains 
pending.  

In August 2005, the private attorney who was representing the 
veteran's interests in matters pending before VA withdrew 
from such representation, with notice both to the RO and the 
veteran.  The RO acknowledged such withdrawal in its 
correspondence, dated in late August 2005, to the attorney.  
The veteran has not since appointed any individual or service 
organization to represent his interests in this matter.  

The Board herein addresses only the issues of whether new and 
material evidence has been presented to reopen each of the 
previously denied claims at issue, finding that the veteran 
has submitted such evidence so as to reopen each claim.  The 
reopened claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  By rating action in February 1995, the RO denied the 
veteran's claim to reopen for entitlement to service 
connection for an acquired psychiatric disability, inclusive 
of anxiety and depressive disorders; following notice to the 
veteran of the adverse action and of his appellate rights, a 
timely appeal of the February 1995 denial was not initiated.  

2.  By its rating decision of June 2000, the RO denied the 
veteran's original claim of entitlement to service connection 
for PTSD; following notice to the veteran of the adverse 
action and of his appellate rights, a timely appeal of the 
June 2000 denial was not initiated.  

3.  In connection with the veteran's claim to reopen for 
service connection for PTSD filed in August 2000, and his 
claims to reopen for service connection for anxiety and 
depressive disorders submitted in November 2000, evidence is 
presented that bears significantly and substantially upon the 
questions at hand, is not duplicative or cumulative of prior 
evidence, and by itself or in combination with the other 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The RO's determination of February 1995, denying the 
veteran's application to reopen a claim for service 
connection for an acquired psychiatric disability, including 
anxiety and depressive disorders, is final; new and material 
evidence has been received to reopen the previously denied 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.104 (2006).



2.  The RO's determination of June 2000, denying the 
veteran's original claim for service connection for PTSD is 
final; new and material evidence has been received to reopen 
the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the Board herein addresses only the question of 
the newness and materiality of the evidence submitted to 
reopen the claims in question and, to that extent alone, 
finds in favor of the veteran, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.

An unappealed rating decision is final based on the evidence 
of record at the time of such decision.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(This definition has been modified, but the modification 
applies only to claims filed on or after August 29, 2001; the 
claims to reopen herein at issue were filed prior to that 
date.  See 66 Fed. Reg. 45620 (2001)).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this instance, service connection for an acquired 
psychiatric disability was denied by the RO in September 
1986, and most recently in February 1995 on the basis that no 
new and material evidence had been submitted showing that a 
chronic, acquired psychiatric disorder was in existence.  
Notice of the denial and of the veteran's appellate rights 
followed later in February 1995.  As the veteran did not then 
initiate an appeal of the aforementioned denial, the February 
1995 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

The record also reflects that, outside the context of the 
current appeal, the veteran's claim for service connection 
for PTSD was denied most recently by the RO in June 2000.  
The basis of such denial was the absence of a confirmed 
diagnosis of PTSD.  Notice of the adverse action and 
appellate rights was then furnished to the veteran later in 
June 2000.  No appeal thereof was thereafter initiated and, 
as such, the June 2000 action was rendered final.  Id.  

Given the finality of the most recent denials in February 
1995 and June 2000, as set forth above, the question at this 
juncture is whether new and material evidence has been 
presented to reopen the veteran's previously denied claims.  
Ordinarily, this would necessitate a review of the evidence 
submitted prior to and subsequent to those most recent, final 
denials.  However, in this instance, notice is taken by the 
Board that the record includes psychiatric examination and 
treatment records, the credibility of which must be presumed 
for the limited purpose of this inquiry per Justus v. 
Principi, 3 Vet. App. 510 (1992), which were submitted to VA 
subsequent to each of the most recent denials and which, as 
applicable, identify disability of the veteran involving 
PTSD, as well as other anxiety and depressive disorders.  
Diagnoses of PTSD, depression, conversion disorder, major 
depression, and an adjustment disorder, among others, are 
therein set forth.  

On the basis of the foregoing, it is concluded that the noted 
evidence bears significantly and substantially upon the 
questions at hand, is neither duplicative nor cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  As such, it is determined that new and material 
evidence has been presented to reopen previously denied 
claims for service connection for PTSD, as well as other 
anxiety and depressive disorders.  To that extent, alone, the 
benefits sought on appeal are granted, and the reopened 
claims are addressed in the REMAND portion of this document 
that follows.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  To that extent, alone, the benefit sought on 
appeal is allowed.  

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for an anxiety disorder other than PTSD.  To that extent, 
alone, the benefit sought on appeal is allowed.  

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a depressive disorder other than PTSD.  To that extent, 
alone, the benefit sought on appeal is allowed.  


REMAND

The RO, too, found that the veteran had submitted new and 
material evidence to reopen his previously denied claim for 
service connection for PTSD, but it denied his reopened claim 
on the basis that there was no verification of any claimed 
inservice stressor or a confirmed diagnosis of PTSD related 
to an inservice stressor.  During the course of its 
development of this appeal, the RO entered a formal 
determination in December 2006 that the information required 
to verify the veteran's claimed stressors in connection with 
his PTSD claim was insufficient to undertake further 
research, to include additional contact with the United 
States Armed Services Center for Unit Records Research, since 
renamed the U.S. Army and Joint Services Records Research 
Center (USAJSRRC).  All procedures to obtain the necessary 
information were therein found to have been followed and all 
efforts in that regard were noted to have been exhausted, 
with it being determined that any further attempts to seek 
such data would be futile.  

Notice is taken that the USAJSRRC in its June 2003 report 
provided casualty reports documenting the deaths of two 
service persons in September 1970 and no response was therein 
provided as to whether the veteran was correct in asserting 
that he served in Vietnam at the same duty station and at the 
same time as those soldiers who were killed.  The USAJSRRC 
further noted that, to conduct further research concerning 
specific combat incidents and causalities, additional, 
clarifying information from the veteran would be needed.  As 
well, the USAJSRRC invited the RO to obtain morning reports 
from the National Personnel Records Center (NPRC) in order to 
document daily personnel actions.  

Thereafter, the veteran in April 2004 expanded his claim for 
service connection for PTSD by alleging that such disorder 
was the result of an inservice rape by other soldiers.  The 
RO by its August 2004 letter to the veteran sought to obtain 
additional information from him regarding the alleged in-
service rape and the treatment that followed.  In response, 
he submitted additional data as to that claimed stressor in 
October 2004, along with duplicate copies of a portion of 
previously furnished stressor information.  

The RO also attempted to contact the veteran through August 
2004 correspondence in an effort to advise him of the 
evidence and information required to substantiate his claims 
for service connection for anxiety and depression.  There is 
no indication within the record that the RO attempted to 
obtain the information requested by the USAJSRRC in June 2003 
until September 2006, when the RO wrote to the veteran 
seeking clarification of those stressors other than the 
alleged in-service rape.  The veteran's lack of response to 
the September 2006 letter led the RO to determine in December 
2006 that it would no longer attempt to obtain clarifying 
data regarding his claimed stressors.  

It is unclear from the USAJSRRC correspondence of June 2003 
whether the information provided was insufficient to identify 
the veteran's whereabouts at the time of the September 1970 
deaths of two soldiers.  Moreover, no attempt was ever made 
by the RO to contact the NPRC, as directed by the USAJSRRC, 
in order to secure morning reports.  As such, it cannot 
reasonably be concluded at this point that all efforts to 
verify the claimed stressors should cease.  

It, too, is evident that the RO has not formally determined 
to this date whether the veteran engaged in combat with the 
enemy.  Notably, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed; the Board can reject favorable 
medical evidence as to stressor sufficiency only on the basis 
of independent medical evidence, accompanied by an adequate 
statement of reasons or bases, and only after first seeking 
clarification of an incomplete examination report (whether or 
not such clarification is actually provided by the original 
examiner) pursuant to applicable VA regulatory provisions.  
Id. at 142-144.

In this matter, the veteran has alleged multiple in-service 
stressors, one of which entailed his exposure to enemy rocket 
and mortar fire on more than one occasion while in Vietnam.  
He submitted a statement from a fellow serviceman who 
reported that he was aware that Whiskey Mountain, an area 20 
miles west of Phan Thiet in the Binh Thuan Province where 
both he and the veteran were present, was subject to booby 
traps, mines, mortar fire, ambushes, and frequent night 
contact with the enemy.  The fact that a veteran was 
stationed at a locale where some of the asserted events 
occurred would strongly suggest that he was, in fact, exposed 
to those events.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  There need not be corroboration of every detail of 
the veteran's participation.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  

On the basis of the foregoing, the RO/AMC must undertake 
further development to ascertain whether the veteran engaged 
in combat with the enemy and, as applicable, to confirm his 
claimed in-service stressors leading to the onset of PTSD.  

Also needed in this case is additional psychiatric input.  
Specifically, the conduct of a VA psychiatric examination in 
order to ascertain whether any of the claimed disorders 
originated in service or as a result thereof is deemed to be 
advisable.  38 C.F.R. § 3.159(c)(4) (2006).  As well, the 
retrieval of medical records, not already on file, which were 
compiled by VA and the Social Security Administration, is 
necessary.  38 C.F.R. § 3.159(c)(2). 

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or RO for the following actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his 
reopened claims of entitlement to service 
connection for anxiety and depressive 
disorders and PTSD.  He must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  The AMC/RO should also ensure 
compliance with special evidentiary 
development procedures for PTSD claims 
based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).  See Patton v. West, 12 Vet. 
App. 272 (1999).


3.  The USAJSRRC should be contacted for 
the specific purpose of obtaining 
clarification of its June 2003 
correspondence to the RO, wherein it was 
noted that the deaths of two soldiers had 
occurred as a result of contact with the 
enemy in September 1970.  The question to 
be addressed is, based on the veteran's 
service personnel records and other data 
available, what link, if any, was then 
shown between the veteran and the death 
of the two soldiers in September 1970?  

4.  All VA medical examination and 
psychiatric treatment reports, not 
already of record, which pertain to the 
veteran's claimed anxiety and depressive 
disorders and PTSD must be obtained for 
inclusion in his claims folder.  

5.  All records compiled or utilized by 
the Social Security Administration in 
determining the veteran's entitlement to 
disability benefits from that agency must 
be obtained and made a part of his claims 
folder.  

6.  The veteran must be contacted in 
writing by separate letter and afforded 
one last opportunity to provide any 
additional information regarding the who, 
what, when, where, and how as to (a) each 
of his claimed inservice engagements in 
combat with the enemy and (b) those 
claimed inservice stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

7.  The RO/AMC must request morning 
reports from the NPRC with respect to any 
and all periods in which the veteran has 
previously indicated he was engaged in 
combat with the enemy or was otherwise 
subject to an in-service stressor 
reportedly leading to the onset of his 
PTSD.  Once obtained, such morning 
reports must be associated with the 
veteran's claims folder.  If additional 
information from the veteran is found by 
the NPRC to be needed to obtain pertinent 
morning reports, such information must be 
sought by the AMC/RO from the veteran and 
if he does not then respond, no further 
input from the NPRC need be sought.

8.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in preceding paragraph 
Number 5, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period(s) of active duty.  Notice to 
the veteran of the determination entered 
and affording him a reasonable period to 
respond must follow.

9.  If and only if the veteran responds 
to the request set forth in the preceding 
paragraph Number 5 with evidence not 
previously made a part of the record, 
then the AMC/RO must prepare a written 
summary of all the stressors claimed by 
the veteran to have led to the onset of 
his PTSD using any and all information 
regarding the veteran's claimed 
stressor(s) previously provided by him or 
others.  This summary, along with a copy 
of the veteran's Department of Defense 
Form 214, his service personnel records, 
and all associated documents must then be 
sent to the USAJSRRC with a request that 
an attempt be made to corroborate the 
alleged stressor(s).  If additional 
information from the veteran is found by 
the USAJSRRC to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
veteran.  If the veteran does not then 
respond, no further input from the 
USAJSRRC need be sought.

10.  Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

11.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine if 
he meets the diagnostic criteria for PTSD 
and, if so, whether such is linked to a 
verified inservice stressor.  In 
addition, it must be ascertained whether 
any existing anxiety and depressive 
disorders, other than PTSD, had their 
onset in service or are otherwise related 
thereto.  The RO/AMC must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (that 
the 50 percent or greater 
probability) that the veteran's 
PTSD is causally linked to a 
verified inservice stressor(s)?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any existing 
anxiety and/or depressive 
disorders, other than PTSD, had 
their onset during the 
veteran's period of military 
service from March 1967 to 
September 1970, or are 
otherwise related thereto?

The VA psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

12.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claims for service connection 
for PTSD, as well as anxiety and 
depressive disorders other than PTSD, on 
a de novo basis, considering all of the 
pertinent evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2006).  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


